ORDER
The Disciplinary Review Board on October 24,1997, having filed with the Court its decision regarding the reciprocal discipline of LARRY A. LUBIN of FORT LEE, who was admitted to the bar of this State in 1984, and who was disbarred in the State of California in 1995 and in the State of New York in 1996 by way of reciprocal discipline based on the California disbarment;
And the Disciplinary Review Board having concluded that under Rule l:20-14(a)(4)(E), a two-year suspension from practice, rather than disbarment, is warranted for respondent’s misconduct, which consists of violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) *460(pattern of neglect), RPC 1.16(d) (improper termination of representation), RPC 5.5(a) (unauthorized practice of law), Rule 1:21-1(a) (practice of law without a proper license), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit and misrepresentations);
And good cause appearing;
It is ORDERED that LARRY A. LUBIN is hereby suspended from the practice of law for a period of two years, effective March 24, 1998, and until further Order of the Court; and it is further
ORDERED that no application for reinstatement will be accepted until respondent has been restored to practice in California; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.